Title: From Thomas Jefferson to George Hay, 17 June 1807
From: Jefferson, Thomas
To: Hay, George


                        
                            17 June 1807
                        
                        The inclosed letter is written in a spirit of conciliation & with the desire to avoid conflicts of
                            authority between the high branches of the govmt which would discredit it equally at home & abroad. that Burr &
                            his counsel should wish to convert his trial into a contest between the judiciary & Exve authorities was to be
                            expected. but that the Ch. justice should lend himself to it, and take the first step to bring it on, was not expected.
                            nor can it be now believed that his prudence or good sense will permit him to press it. but should he, contrary to
                            expectation, proceed to issue any process which should involve any act of force to be committed on the persons of the
                            Exve or heads of depmts, I must desire you to give me instant notice, & by express if you find that can be
                            quicker done then by post: and that moreover you will advise the marshall on his conduct, as he will be critically placed
                            between us. his safest way will be to take no part in the exercise of any act of force ordered in this case. the powers
                            given to the Exve by the Constn are sufficient to protect the other branches from judiciary usurpation of
                            preeminence, & every individual also from judiciary vengeance, and the marshal may be assured of it’s effective
                            exercise to cover him. I hope however that the discretion of the C. J. will suffer this question to lie over for the
                            present, and at the ensuing session of the legislature we may have means provided for giving to individuals the benefit of
                            the testimony of the Exve functionaries in proper cases, without breaking up the government. will not the associate
                            judge assume to divide his court and procure a truce at laist in as critical a conjuncture.
                    